ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Status of Claims
An amendment was filed 11/15/2021. Claims 1, 5, 7-13, 16-21, and are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with JOSHUA B. RYAN (56,438) on 12/15/2021.
Please alter the following claims as follows:

1. (Currently Amended) A combined multi-modality biomarker method for identification and treatment of a disease comprising:
performing quantitative and/or semi-quantitative molecular imaging on a patient; where the semi-quantitative imaging includes a cut-off;
measuring a first plurality of parameters from the quantitative and/or semi-quantitative molecular imaging; wherein the quantitative molecular imaging includes quantitative functional multi-parametric molecular imaging; wherein the quantitative functional multi-parametric molecular imaging includes x-ray computed tomography, magnetic resonance imaging, functional magnetic resonance imaging, ultrasound and single-photon emission computed tomography, positron emission tomography, 
simultaneously or sequentially performing a liquid biopsy on the patient; 
measuring a second plurality of quantitative and/or semi-quantitative molecular parameters from the liquid biopsy; where information received from the first plurality of parameters is used to modify information received from the second plurality of parameters or where information received from the second plurality of parameters is used to modify information received from the first plurality of parameters; wherein the second plurality of parameters includes molecular information from circulating tumor cells, circulating-free DNA, circulating-free RNA, circulating-free nucleic acids, circulating tumor DNA (ctDNA), circulating tumor RNA (ctRNA), circulating tumor nucleic acids (ctNA), mutational load/burden, fraction of genome altered, microsatellite instability, mismatch repair deficiency, methylated tumor DNA fraction, nucleosomal organization/fragmentation of circulating free or tumor DNA;
generating, by a microprocessor, a predictive algorithm that combines one or more of the first plurality of parameters and one or more of the second plurality of parameters; where the algorithm is operative to at least identify a disease andprovide a course of treatment 
treating the patient with the course of treatment generated by the algorithm.

9. (Canceled)

18-21. (Canceled)



Examiner’s Statement of Reasons for Allowance
Claims 1, 5, 7, 8, 10-13, and 16-17 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record - Tulipano (US Patent Publication US201 10046979), Dong (US Patent Publication 20130315381), and Banerjee (US Patent Publication 20150097868) - does not teach the invention in the particular combination as claimed in the amended independent claims as rejection of the claimed combination of limitations would require an unreasonable combination of the available prior art; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. Dependent claims are hereby indicated as being allowed for at least the same rational as applied to the independent claims, and incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626